Title: To Alexander Hamilton from Benjamin Stoddert, 6 February 1799
From: Stoddert, Benjamin
To: Hamilton, Alexander



Navy Depart. 6 Feby 1799
Sir

I have the honor to enclose a paper containing the circumstances, & all the circumstances, connected in the relative rank of Captains Truxton, Talbot & Dale.
It appears to me, that Talbot & Dale, cannot now be placed above Truxton, but by dismissing the latter from the Service.
Dale who has permission to make an East India Voyage, is reconciled to what He conceives unavoidable, to rank after Truxton. Entertaining a very high opinion of Talbot—I am anxious that he should also acquiesce. From conversation with him, I Judge it is in your power alone, to satisfy him.
The error was in not selecting the three Senior Captains, for the Three Frigates continued in Service. The President, I conceive had no power to continue more Captains, than Frigates.
If Talbot will continue, only Barry Nicholson & Truxton, will be above him. Nicholson cannot be long in his way. Barry is old & infirm, & not satisfied that he is not made an admiral. It is more than probable, Truxton & Talbot may not be on the same service.
I wrote you some Days ago respecting Mr. Hy Seaton. I ought to have waited long enough for an answer—but his appointment was so much pressed—He was so well recommended—I was so well satisfied, a Story which I had heard, was without foundation—and a Lieut. being instantly wanted—He is appointed. I wish he may turn out well. I am anxious too, that Daubeny should continue to deserve your good opinion. They are both ordered on immediate Service.

I have the honor to be with great respect & esteem Sir Yr most obed Servt

Ben Stoddert

